Citation Nr: 1340605	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  13-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a temporary total disability evaluation for a left knee disorder.


REPRESENTATION

Appellant represented by: Erin Willoughby, Attorney


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to May 1976.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant's representative, while not providing a new address, reports that the Veteran no longer resides in Oklahoma, and that the regional office closest to his current home is in Atlanta, Georgia.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Veteran was scheduled for a video conference hearing to be conducted at the Muskogee, Oklahoma RO.  In November 2013, however, the representative advised that the appellant now lived closest to the Atlanta, Georgia RO, and she requested that the appellant be afforded an opportunity to appear at a travel board hearing conducted at the Atlanta RO.  Hence, further development is in order.  38 C.F.R. §§ 20.700, 20.704 (2013). 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should contact the representative and request that she provide a current address for the Veteran which would demonstrate that he now falls within the geographical jurisdiction of the Atlanta RO.  If the Veteran is now within the jurisdiction of the Atlanta RO the file should be transferred in an appropriate manner.

2.  Thereafter, the appropriate RO should schedule the Veteran for a travel board hearing before a visiting Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)  (2013).




